UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------

JASMINE GRACE-LOUISE
EDWARDS,

                            Plaintiff,

              -v-                                       5:18-CV-1287

TIM PENIX and CHRISTOPHER
MONTGOMERY,

                            Defendants.

-----------------------------------

APPEARANCES:                                            OF COUNSEL:

JASMINE GRACE-LOUISE EDWARDS
Plaintiff, Pro Se
335 Valley Drive
Syracuse, NY 13207

HON. LETITIA JAMES                                      MELISSA A. LATINO, ESQ.
Attorney General of the State of New York               Ass’t Attorney General
Attorneys for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge

                          MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

       On November 2, 2018, pro se plaintiff Jasmine Grace-Louise Edwards ("Edwards" or

"plaintiff"), a graduate of a certificate program at the State University of New York's ("SUNY")

Educational Opportunity Center ("EOC") in Syracuse, New York, filed this action against
defendants Christopher Montgomery ("Montgomery"), an EOC staff assistant, and Tim Penix

("Penix"), Vice President of the Syracuse EOC.

       According to Edwards's complaint, Montgomery and Penix (collectively "defendants")

violated her rights under the First and Fourteenth Amendments to the U.S. Constitution while

she was enrolled in the EOC's clinical health training program. Plaintiff accompanied her

pleading with a motion for leave to proceed in forma pauperis ("IFP"); that is, for permission

to continue this action without pre-paying the filing fees that are otherwise required.

       On December 4, 2018, U.S. Magistrate Judge Andrew T. Baxter granted Edwards's

request for IFP status, conducted an initial review of plaintiff's complaint in accordance with

28 U.S.C. § 1915, and ordered the issuance of summonses for service of process upon the

two named defendants. Edwards v. Penix, 2018 WL 7290827 (N.D.N.Y. Dec. 4, 2018)

(Baxter, M.J.).

       On February 14, 2019, defendants moved under Federal Rule of Civil Procedure

("Rule") 12(b)(6) to dismiss Edwards's complaint in its entirety. According to defendants'

motion, plaintiff has failed to plead any plausible violations of her federal constitutional

rights. The motion has been fully briefed and will be considered on the basis of the

submissions without oral argument.




                                                -2-
II. BACKGROUND

       The following facts are taken from Edwards's complaint and supplemented1 by her

response in opposition to defendants' motion. These facts are assumed true for the purpose

of resolving defendants' motion to dismiss.

       In late 2016, Edwards signed up to participate in the EOC's clinical health training

program. Compl. at 4. SUNY operates EOCs across the state as a free service to adult

learners who meet certain eligibility requirements. See http://www.suny.edu/features/eoc/.

       Edwards alleges the program she signed up for was originally slated to run from

November 28, 2016 through December 9, 2016, with a week of job interviews to follow

thereafter. Pl.'s Opp'n, Dk. No. 5-1, 8. However, the first day of the program was cancelled

because of a snowstorm. Id. Pl.'s Opp'n at 8.

       Edwards alleges that Montgomery, an EOC staff assistant, called to tell her "that the

class would resume on the following day and lead into the following week." Pl.'s Opp'n at 8.

Plaintiff also alleges that Penix's assistant instructed plaintiff to "leave a message with her"

about Montgomery's "harassment." Id. According to plaintiff, Penix returned her call but the

"line disconnected" and he did not pick up when she called him back.2 Id.

       On December 6, 2016, and again on December 12, 2016, Montgomery allegedly

prevented Edwards from participating in class. Compl. at 2. According to plaintiff,

Montgomery asked her "to stay after class for a meeting with him and another employee." Id.


          1
            Plaintiff included additional facts in her opposition memorandum that will must also be considered
  in determining whether she has stated any plausible claims. See, e.g., Boguslavsky v. Kaplan, 159 F.3d 715,
  719 (2d Cir. 1998) ("[C]ourts may look to submissions beyond the complaint to determine what claims are
  presented by an uncounseled party.").
          2
              Edwards does not explain what "harassment" was at issue here, except for perhaps her subjective
  belief that Montgomery's telephone call about class being cancelled might have been inappropriate.

                                                    -3-
at 3. At that time, Montgomery told plaintiff she would be released from the training program

because he believed she was passing notes to other students. 3 Id. Plaintiff offered to show

Montgomery the notes at issue but he refused to look at them. Id.

       Edwards challenged her removal from the program, seeking out and receiving a

meeting with the Syracuse EOC's Director of Student Services (the "EOC Director"). Compl.

at 4. According to plaintiff, the EOC Director reversed Montgomery's decision but told

plaintiff she would have to ask for employer interviews separately from the rest of the

class. Id. Montgomery accepted the Director's decision, but stated that he would not be

giving her a "referral" from his program. Id.

       Thereafter, Montgomery gave to Edwards a certificate signifying her successful

completion of the training program. Compl. at 4, 8-9. However, during one of plaintiff's later

employer interviews Montgomery "interrupted" the meeting and directed his "security guard"

to remove plaintiff from the building. Id. at 4. Plaintiff alleges that this amounts to a violation

of her constitutional rights, and asserts that Penix, as Vice President, should have done more

to provide "fair procedures" at the EOC. Compl. at 6. Plaintiff seeks "130 million dollars" in

damages. Id.

III. LEGAL STANDARD

       "To survive a Rule 12(b)(6) motion to dismiss, the '[f]actual allegations must be

enough to raise a right to relief above the speculative level.'" Ginsburg v. City of Ithaca, 839

F. Supp. 2d 537, 540 (N.D.N.Y. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555




          3
           Plaintiff alleges Montgomery also told her she "did not demonstrate moduels [sic] during class
  performances." Compl. at 3. The complaint does not elaborate on this topic. See id.

                                                    -4-
(2007)). "Dismissal is appropriate only where plaintiff has failed to provide some basis for

the allegations that support the elements of his claims." Id.

       "When ruling on a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint and draw all reasonable inferences in the

non-movant's favor." Faiaz v. Colgate Univ., 64 F. Supp. 3d 336, 344 (N.D.N.Y. 2014)

(Baxter, M.J.). In making this determination, a court generally confines itself to the "facts

stated on the face of the complaint, . . . documents appended to the complaint or

incorporated in the complaint by reference, and . . . matters of which judicial notice may be

taken." Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (citation omitted).

IV. DISCUSSION

       When a plaintiff is proceeding without the benefit of an attorney, the complaint "must

be construed liberally and interpreted to raise the strongest arguments that [it]

suggest[s]." Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks omitted); see also Ahlers v. Rabinowitz, 684 F.3d 53, 60 (2d Cir. 2012) ("A

document filed pro se is 'to be liberally construed,' and 'a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.'" (citation omitted)).

       "This is particularly so when the pro se plaintiff alleges that [her] civil rights have been

violated." Ahlers, 684 F.3d at 60. Importantly, however, "the liberal treatment afforded to pro

se litigants does not exempt a pro se party from compliance with relevant rules of procedural

and substantive law." Leon v. Rockland Psychiatric Ctr., 232 F. Supp. 3d 420, 428 (S.D.N.Y.

2017) (quoting Bell v. Jendell, 980 F. Supp. 2d 555, 559 (S.D.N.Y. 2013)); see also Ruggiero

v. City of Cortland, 2019 WL 1978623, at *3 (N.D.N.Y. May 3, 2019) ("Although pro se

                                                -5-
plaintiffs are entitled to a significant measure of latitude when it comes to pleading and in

matters of procedure, the solicitude afforded to a party who chooses to proceed without the

benefit of a lawyer is not boundless.").

       Liberally construed, Edwards seeks money damages under 42 U.S.C. § 1983 for

violations of her constitutional rights. In particular, plaintiff alleges Montgomery violated her

rights to "equality and rights to education and labor" when he (1) removed her from the

program for passing notes; and later, following her reinstatement, when he (2) directed a

security guard to remove her from an interview. Plaintiff further alleges Montgomery violated

her First Amendment rights by restricting her "academic freedom of expression." Finally,

plaintiff alleges Penix violated her rights by failing to provide "fair procedures, causing

deprivation of life."

       "The purpose of § 1983 is to deter state actors from using the badge of their authority

to deprive individuals of their federally guaranteed rights and to provide relief to victims if

such deterrence fails." Kisembo v. NYS Office of Children & Family Servs., 285 F. Supp. 3d

509, 518 (N.D.N.Y. 2018) (quoting Wyatt v. Cole, 504 U.S. 158, 161 (1992)).

       However, "[s]ection 1983 itself creates no substantive rights; it provides only a

procedure for redress for the deprivation of rights established elsewhere." Kisembo, 285 F.

Supp. 3d at 518 (quoting Sykes v. James, 13 F.3d 515, 519 (2d Cir.1993)). Thus, a § 1983

claim requires a plaintiff to show (1) the deprivation of a right, privilege, or immunity secured

by the Constitution and its laws by (2) a person acting under the color of state law. See 42

U.S.C. § 1983.




                                                -6-
       A. Constitutional Due Process4

       Edwards alleges Montgomery violated her due process rights to "equality and rights to

education and labor" when he (1) removed her for passing notes; and later, following her

reinstatement, by (2) directing a security guard to remove her from the job interview. Plaintiff

further alleges Penix violated her due process rights by failing to provide "fair procedures,

causing deprivation of life."

       "The Fourteenth Amendment's Due Process Clause protects persons against

deprivations of life, liberty, or property without due process of law, and 'those who seek to

invoke its procedural protection must establish that one of these interests is at

stake.'" Horton v. Westling, 284 F. Supp. 3d 213, 219 (N.D.N.Y. 2018) (D'Agostino, J.)

(quoting Victory v. Pataki, 814 F.3d 47, 59 (2d Cir. 2016)), aff'd, 765 F. App'x 531 (2d Cir.

2019) (summary order). "'[S]tandard analysis under that provision proceeds in two

steps: We first ask whether there exists a liberty or property interest of which a person has

been deprived, and if so we ask whether the procedures followed by the State were

constitutionally sufficient.'" Id.

       Importantly, though, "[t]he Constitution does not create property interests." Edwards,

2018 WL 7290827, at *3 (citation omitted). Rather, "[p]roperty interests are created, and

their dimensions defined, by existing rules or understandings that arise from an independent

source such as state law." Id. In a similar vein, "[l]iberty interests may arise directly from the

Due Process Clause itself or from statutes, regulations, or policies enacted by the

state." Victory, 814 F.3d at 59.


           4
            Plaintiff asserts this claim under the Fifth Amendment, but as Judge Baxter noted it is the
   Fourteenth Amendment that governs the conduct of state actors. Edwards, 2018 WL 7290827, at *3.

                                                     -7-
       Edwards's removal from the training program satisfies step one of this two-step

process. Under New York law, "an individual has a constitutionally protected interest in her

dealings with a 'state-run college' because New York has recognized 'an implied contract

between [a public college] and its students.'" Edwards, 2018 WL 7290827, at *3 (quoting

Marino v. City Univ. of N.Y., 18 F. Supp. 3d 320, 337 (E.D.N.Y. 2014)); but see Scaccia v.

Stamp, 700 F. Supp. 2d 219, 236 (N.D.N.Y. 2010) (Mordue, J.) (expressing skepticism about

whether an adult plaintiff has a protected property interest in "continued enrollment in a

graduate program"), aff'd, 447 F. App'x 267 (2d Cir. 2012).

       "The essence of the implied contract is that an academic institution must act in good

faith in its dealings with its students." Marino, 18 F. Supp. 3d at 337 (quoting Olsson v. Bd.

of Higher Ed., 49 N.Y.2d 408, 414 (N.Y. 1980)). "Such an implied contract, recognized under

state law, provides the basis for a property interest that would be entitled to constitutional

protection." Id. (quoting Branum v. Clark, 927 F.2d 698, 705 (2d Cir. 1991)).

       Even so, Edwards has failed to plausibly allege that her temporary removal from the

program caused her to suffer under any constitutionally deficient procedure. Although

plaintiff alleges Montgomery initially removed her from the program for "passing notes,"

plaintiff elsewhere asserts she successfully appealed this adverse determination to the

Director of Student Services, who reversed the decision and reinstated plaintiff to the

program. See, e.g., Horton, 284 F. Supp. 3d at 220 ("[P]ost-discipline due process provides

sufficient due process to satisfy the requirements of the Fourteenth Amendment."). Indeed,

plaintiff alleges Montgomery gave her a signed certificate after she successfully completed

the course, and has attached a copy of this certificate to her complaint. Compl. 4, 8-9.



                                               -8-
       Edwards's other due process claim is based on the allegation that Montgomery

directed a security guard to remove her from an employer interview after she completed the

certificate program. As Judge Baxter observed, there is no procedural due process right to

participate in an employer interview. Edwards, 2018 WL 7290827, at 4. However, under

certain circumstances courts have recognized a substantive due process right to pursue a

chosen career. Id. (citing Marino, 18 F. Supp. 3d at 339). Importantly, though, "[t]hose

circumstances occur when the defendant has denied the plaintiff all opportunities to practice

in her chosen profession." Id.

       Edwards's allegation that she was denied a single job interview on a single day do not

satisfy the contours of this test.5 Marino, 18 F. Supp. 3d at 339 ("While a person's right to

pursue the profession of his choice is recognized as a constitutionally protected liberty

interest, courts in the Second Circuit have consistently held one must have no ability to

practice one's profession at all in order to state a claim for deprivation of a liberty

interest."). In any event, Montgomery's conduct is not the sort of "conscience-shocking" or

"arbitrary" behavior that triggers the protections of substantive due process. See, e.g.,

Horton, 284 F. Supp. 3d at 222.

       Finally, Edwards has failed to allege that defendant Penix was "personally involved" in

any of Montgomery's alleged misbehavior, or that Penix was on sufficient notice of either

instance of alleged misconduct to give rise to a duty to take some corrective action. Odom v.

Matteo, 772 F. Supp. 2d 337, 403 ("It is well-settled in this Circuit that personal involvement

          5
             To the extent this allegation is construed as one grounded in procedural due process,
  Montgomery's alleged misconduct is the sort of random, unpredictable, and unauthorized act by a state
  employee for which a meaningful post-deprivation remedy, like an Article 78 proceeding in state court, would
  constitute sufficient procedural due process. See, e.g., Attallah v. N.Y. Coll. of Osteopathic Med., 94 F. Supp.
  3d 448, 455 (E.D.N.Y. 2015) (discussing the doctrine).

                                                      -9-
of defendants in alleged constitutional deprivations is a prerequisite to an award of damages

under § 1983.").

       Even assuming otherwise, Edwards has failed to plead a plausible due process claim

against Montgomery and therefore Penix, who is alleged to occupy a supervisory role at the

Syracuse EOC, cannot be held liable under § 1983, either. Elek v. Inc. Vill. of Monroe, 815

F. Supp. 2d 901, 806 (S.D.N.Y. 2011) ("Supervisory liability in a § 1983 action depends on a

showing of some personal responsibility, and cannot rest on respondeat

superior."). Accordingly, plaintiff's due process claims must be dismissed.

       B. First Amendment

       Edwards alleges Montgomery also violated her First Amendment rights by restricting

her "academic freedom of expression." Plaintiff appears to argue that Montgomery acted

impermissibly in attempting to discipline her for passing notes in class.

       "The United States Supreme Court held that public school speech or expression that

does not 'materially or substantially interfere with schoolwork or discipline' is constitutionally

protected speech." Morales v. New York, 22 F. Supp. 3d 256, 275 (S.D.N.Y. 2014) (quoting

Tinker v. Des Moines, 393 U.S. 503, 511-13 (1969)).

       However, "[c]ourts recognize that the administrators should be given leeway to

address any potential disruption before it manifests itself." Morales, 22 F. Supp. 3d at

275 (applying Tinker doctrine to a plaintiff's claim against SUNY college officials); see also

Doninger v. Niehoff, 527 F.3d 41, 51 (2d Cir. 2008) ("[Plaintiff's] argument is misguided

insofar as it implies that Tinker requires a showing of actual disruption to justify a restraint on

student speech.").



                                               - 10 -
       In applying Tinker, the Second Circuit has held that "the relevant inquiry is whether the

record . . . demonstrate[s] . . . facts which might reasonably have led school authorities to

forecast substantial disruption of or material interference with school activities." Cuff ex rel.

B.C. v. Valley Cent. Sch. Dist., 677 F.3d 109, 113 (2d Cir. 2012) (citation and internal

quotation marks omitted). Importantly, "[t]he test is an objective one, focusing on the

reasonableness of the school administration's response, not on the intent of the student." Id.

       Edwards has failed to state a plausible claim under this body of law. As an initial

matter, the only actual discipline about which plaintiff complains—her dismissal from the

program—was by her own account immediately reversed by the Director. Cf. Cox v. Warwick

Valley Cent. Sch. Dist., 654 F.3d 267, 274 (2d Cir. 2011) (noting that a school administrator's

"investigation itself is not disciplinary").

       But even assuming Tinker applied, there is no indication that Montgomery, an EOC

staff assistant whom Edwards alleges to be the training program director, acted in a

constitutionally unreasonable manner by challenging Edwards's in-class note-passing or by

attempting to discipline her for it. This is so regardless of plaintiff's claim that Montgomery

refused her invitation to read the notes himself. Wood v. Strickland, 420 U.S. 308, 326

(1975) ("[I]t is not the role of the federal courts to set aside decisions of school administrators

which the court may view as lacking a basis in wisdom or compassion.").

       Nor can Edwards establish a violation of her First Amendment constitutional rights in

connection with Montgomery's later alleged misconduct; that is, directing a security guard to




                                               - 11 -
remove her from a job interview.6 "To plead a First Amendment retaliation claim a plaintiff

must show: (1) he has a right protected by the First Amendment; (2) the defendant's actions

were motivated or substantially caused by his exercise of that right; and (3) the defendant's

actions caused him some injury." Dorsett v. Cty. of Nassau, 732 F.3d 157, 160 (2d Cir.

2013).

         Liberally construed, Edwards's complaint satisfies the first element of this test, since

her decision to appeal Montgomery's determination that she should be removed from the

program is almost certainly protected by the First Amendment. See, e.g., Odermatt v. N. Y.

City Dep't of Educ., 694 F. App'x 842, 845 (2d Cir. 2017) (summary order) ("[A]lmost any

speech is protected under the First Amendment.").

         Edwards's complaint might also satisfy the third element of the test, since actually

losing a job opportunity probably qualifies as "some injury" in light of more recent Second

Circuit decisions clarifying this question. Dorsett, 732 F.3d at 160 ("A plaintiff has standing if

he can show either that his speech has been adversely affected by the government

retaliation or that he has suffered some other concrete harm.").

         Even so, Edwards cannot plausibly establish causation between these events. Of

course, "[r]etaliatory intent is difficult to plead with specificity in a complaint." Perri v.

Bloomberg, 2012 WL 3307013, at *3 (E.D.N.Y. Aug. 13, 2012). Therefore, "[a]t this stage of

the proceedings, a 'reasonable inference' is all that is required." Estate of Smith v. Town of

W. Hartford, 186 F. Supp. 2d 146, 156 (D. Conn. 2002).




           6
          It is unclear whether plaintiff is actually pressing this theory, since her invocation of the First
   Amendment is more closely related to Montgomery's attempt at disciplining her for "expression." Compl. at 5.

                                                    - 12 -
       Edwards alleges that, after she completed the educational component of the program

and received her certificate, Montgomery interrupted one of plaintiff's job interviews and

directed a security guard to remove her from the building. However, plaintiff does nothing to

connect these two events; at best, plaintiff's complaint establishes that these things followed

each other in time.

       But mere sequence alone does not plausibly establish causation, even at the

motion-to-dismiss stage and even for a plaintiff proceeding pro se. Rather, a retaliation

plaintiff is obligated to allege at least some fact or facts to circumstantially establish, at the

very least, a tenuous causal relationship between the two events. See, e.g., Flaherty v.

Coughlin, 713 F.2d 10, 13 (2d Cir. 1983) ("[A] complaint which alleges retaliation in wholly

conclusory terms may safely be dismissed on the pleadings alone."); Richard v. Leclaire,

2017 WL 4349381, at *5 (N.D.N.Y. Sept. 29, 2017) (Sannes, J.) ("In order to establish a

causal connection at the pleadings stage, the allegations much be sufficient to support the

inference that the speech played a substantial part in the adverse action."). Accordingly,

plaintiff's First Amendment claim(s) will be dismissed.

       C. Leave to Amend

       There remains the question of whether Edwards should be permitted an opportunity to

amend her pleading. Generally speaking, "[a] pro se complaint should not be dismissed

without the Court granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated." Nielsen v. Rabin, 746 F.3d

58, 62 (2d Cir. 2014) (citation omitted). However, if the problems with a complaint are

"substantive" rather than the result of an "inadequately or inartfully pleaded" complaint, an



                                                - 13 -
opportunity to re-plead would be "futile" and "should be denied." Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000).

       Often, a pro se plaintiff's opposition memorandum will shed light on, or at the very

least hint at, certain additional facts or circumstances that, if properly alleged in an amended

pleading, would suffice to state plausible claims. See, e.g., Graham v. Macy's, Inc., 2016 WL

354897 at *10 (S.D.N.Y. Jan. 28, 2016) (observing that pro se litigant had been permitted

opportunity to amend, at least in part, because her motion papers contained new allegations

that "begin to—although they do not fully—remedy the deficiencies in her Complaint").

       But there is nothing about the facts alleged in Edwards's pleading, or the additional

facts included in her opposition memorandum, that suggest one or more of her § 1983 claims

might be viable. Accordingly, leave to amend those claims would be futile under the

circumstances presented in this case.

       D. State Law Claims

       Notably, Edwards includes references to "New York Education Law" and the "Public

Health Law," Pl.'s Opp'n at 9, as well as more generalized references to "emotional distress,"

"fraud," and "educational disruption," id. at 11. However, since plaintiff's federal claims will

be dismissed and she will not be given leave to replead, the Court declines to exercise

supplemental jurisdiction over any state law claims that might be found in her pleading. See,

e.g., Kurian v. Forest Hills Hosp., 962 F. Supp. 2d 460, 471 (E.D.N.Y. 2013) ("Having

dismissed the Plaintiff's only federal claim, and given the early stage of this litigation, the

Court declines to exercise supplemental jurisdiction over Plaintiff's state law claims.").

Accordingly, those claims are dismissed without prejudice to renew in an appropriate state

forum. See 28 U.S.C. § 1367(c)(3).

                                               - 14 -
V. CONCLUSION

      A careful review of Edwards's pleading and responsive submissions fails to give any

indication that she could state a plausible § 1983 claim against either named

defendant. Accordingly, plaintiff's complaint must be dismissed.

      Therefore, it is

      ORDERED that

      1. Defendants' motion to dismiss is GRANTED; and

      2. Edwards's complaint is DISMISSED.

      The Clerk of the Court is directed to enter a judgment accordingly and close the file.

      IT IS SO ORDERED.



Dated: July 24, 2019
       Utica, New York.




                                            - 15 -
